Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:   
Claims 1-20 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests a display device comprising: 
a cover glass; 
a substrate disposed under the cover glass; 
a display light emitting layer disposed between the cover glass and the substrate and including a plurality of pixels; 
a fingerprint sensor layer disposed between the display light emitting layer and the substrate to generate sound waves in a specified frequency band in connection with obtaining of fingerprint information through at least a portion of the cover glass; and 
a thin film transistor (TFT) circuit layer disposed between the fingerprint sensor layer and the substrate, the TFT circuit layer including a plurality of first transistors related to driving of the plurality of pixels and a plurality of second transistors related to driving of the fingerprint sensor layer.  
Claim 14 is allowed for similar reasons as claim 1.  
Claims 2-13 and 15-20 are allowed for being dependent upon aforementioned independent claims 1 and 14, respectively.  
The closest prior art Cheng et al (US 2019/0065806 A1) discloses a display device comprising:  a cover glass; a substrate disposed under the cover glass; a display light emitting layer disposed between the cover glass and the substrate and including a plurality of pixels; a fingerprint sensor layer disposed between the display light emitting 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0169136 A1 to Ganti et al.  
US 2019/0080131 A1 to Lee et al.  
US 2019/0095046 A1 to Guo et al.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624